Citation Nr: 0026880	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  98-04 694	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a heart disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a lung disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1967 to May 1968.  

By rating action in September 1978, the RO denied service 
connection for a heart disorder.  The veteran was notified of 
this decision and did not appeal.  

The veteran's request to reopen the claim of service 
connection for a heart disorder was subsequently denied by 
the RO in 1979, and by the Board in June 1984.  Additional 
attempts to reopen the claim were denied by the RO in March 
1988 and January 1993.  The veteran and his representative 
were notified of these decisions and did not appeal.  

By rating action in January 1997, the RO, in part, denied 
service connection for a lung disorder, manifested by 
bronchitis and pharyngitis.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 RO decision which 
found that new and material evidence had not been submitted 
to reopen the claims of service connection for a heart 
disorder and a lung disorder, and a May 1999 RO decision that 
denied service connection for PTSD.  

In a letter received in August 1999, the veteran indicated 
that he would like to reopen the claim of service connection 
disabilities resulting from exposure to Agent Orange.  These 
issues are not in appellate status, and are not inextricably 
intertwined with the issues on appeal.  Accordingly, the RO 
should take any action deemed necessary in this regard.  

In a letter received in December 1996, the veteran indicated 
that he wished to file a claim for VA benefits based on his 
daughter's spina bifida.  In February 1998, the RO forwarded 
an application for spina bifida benefits (VA Form 21-0304).  
The veteran was instructed to complete the application and to 
provide the information requested therein, and to return the 
forms as quickly as possible.  A toll free number was 
included in the letter, and the veteran was instructed to 
call if he had any questions.  While the veteran has 
subsequently made references to his daughter's spina bifida, 
he has not returned the applications or provided any of the 
requested information to allow the RO to take any action.  In 
addition, he has claimed service connection, by aggravation, 
for spina bifida.  The RO should respond to his contentions 
regarding this matter.


FINDINGS OF FACT

1.  On September 17, 1999, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the veteran that he wished to withdraw his 
appeal of the issues of whether new and material evidence has 
been submitted to reopen the claims of service connection for 
heart and lung disorders.  

2.  The veteran has submitted medical evidence of a diagnosis 
of PTSD, and he has alleged that the disability was caused by 
stressors in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a heart disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a lung disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).  

3.  The veteran has submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Heart & Lung Disorders

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In the instant 
case, the veteran (appellant) has withdrawn his appeal of the 
issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for 
heart and lung disorders.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
these two issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these two issues and 
they are dismissed without prejudice.  

PTSD

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A claim of service connection for PTSD is well grounded where 
the veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 137-37 (1997).  In general, the credibility of the 
evidence presented in support of a claim is presumed when 
determining whether it is well grounded.  See Elkins v. West, 
12 Vet. App. 209, 219 (1999)(en banc).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the instant case, the Board finds that the veteran's claim 
of service connection for PTSD is well grounded.  The veteran 
asserts that he experienced several traumatic events during 
service in Vietnam which he believes are the cause of his 
current psychiatric problems.  The evidence of record 
includes several diagnoses of PTSD by both VA and private 
psychiatrists, most recently offered on a private psychiatric 
evaluation report in October 1999.  Thus, the veteran has a 
medical diagnosis of the disability; there is lay evidence of 
stressors in service, which is presumed credible for the 
purpose of determining whether his claim is well-grounded; 
and a medical professional has connected the veteran's 
current disability to military service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  


ORDER

The appeal of the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a heart disorder is dismissed.  

The appeal of the issue of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a lung disorder is dismissed.  

To the extent that a well-grounded claim of service 
connection for PTSD has been submitted, the appeal is granted 
to this extent only.  


REMAND

Regarding the claim of service connection for PTSD, the Board 
finds that a remand is necessary to attempt to verify the 
veteran's stressors.  As noted above, a diagnosis of PTSD was 
rendered by a private psychiatrist in October 1999 
(additional diagnoses of PTSD were offered on several VA 
outpatient records in 1999).  However, it is evident that the 
diagnosis was made based only on a history as reported by the 
veteran.  In this regard, it is noted that while the medical 
reports include a description of the veteran's current 
symptoms, none of them offered any details of the specific 
stressors that the veteran claims to have experienced in 
Vietnam.  Although the veteran provided some information 
concerning his claimed stressors in a PTSD Questionnaire 
received in December 1998, the RO concluded that the 
information provided was general in nature and was 
insufficient for stressor development.  However, the veteran 
did offer additional stressor information in his substantive 
appeal received in August 1999.  

Inasmuch as there has been no stressor development, the Board 
finds that the veteran should be given another opportunity to 
provide stressor information central to his claim so that 
additional action can be undertaken by the RO.  

As background information, it is noted that in June 1999, 
revised regulations concerning post traumatic stress disorder 
were published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
revised regulation is as follows:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay 
testimony alone may establish the 
occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

The evidence necessary to establish that the claimed 
stressors actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish that the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).   

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  The Court also held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  However, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors then, and only then, should the case be referred 
for a psychiatric examination to determine the sufficiency of 
the stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  

Lastly, the Board notes that the record indicates that the 
veteran has been receiving Social Security disability 
compensation since March 1986.  However, the Social Security 
Decision awarding benefits or the medical records used in 
reaching that determination are not of record.  "Part of the 
Secretary's obligation is to review a complete record.  VA is 
required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  These records should be 
obtained and associated with the claim folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stressors 
that resulted in his claimed PTSD.  This 
should include dates, unit to which 
assigned at the time, exact location, 
proximity to the alleged stressor, the 
circumstances of the incidents, whether 
the incidents were reported and to whom, 
the frequency and location of any rocket 
or mortar attacks, were there casualties 
from the veteran's unit, can the veteran 
provide the name(s) and hometowns of any 
casualties, was the veteran involved with 
the direct effects of the attacks 
(barracks or duty section hit, etc., the 
names of any injured during attacks, 
whether counter fire was employed to 
drive off the enemy, and dates of such 
attacks.  Particular emphasis should be 
placed on those incidents which the 
veteran now alleges he reexperiences as 
stressors.  

2.  The RO should then review the claims 
file and prepare a summary of the 
veteran's claimed stressors which may be 
potentially verifiable by the U.S. Armed 
Services Center for Research of Unit 
Records.  This summary and all supporting 
documents regarding the veteran's claimed 
stressors, should be sent to USASCRUR at 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to certify the occurrence of 
the incidents and any indication of the 
veteran's involvement therein.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
his discharge from service.  After 
securing the necessary release, the RO 
should obtain copies of any records not 
already of record, and associate them 
with the claims file.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the decision awarding benefits 
and the medical records relied upon 
concerning that claim.  

5.  If any stressor is verified, the 
veteran should then be afforded a VA 
psychiatric examination to determine if 
he has PTSD.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review 
prior to the examination.  Any 
appropriate testing deemed necessary to 
arrive at a diagnosis should be performed 
in connection with this examination.  The 
examiner should describe her/his findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The examiner must determine if the 
veteran has PTSD according to DSM III-R 
or IV.  If so, the specific stressor or 
stressors responsible for the PTSD must 
be specified.  The examiner should 
provide a thorough explanation for any 
conclusion reached.  If the physician can 
not answer any question without resort to 
speculation, he or she should so 
indicate.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 


